United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-2242
                                  ___________

Robbie R. Jones,                         *
                                         *
              Plaintiff,                 *
                                         *
Buck D. Jones,                           *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
       v.                                *   District Court for the
                                         *   Western District of Arkansas.
Double “D” Properties, Inc., an          *
Arkansas Corporation; Mark Wilcox, *         [UNPUBLISHED]
Commissioner of State Lands, State of *
Arkansas; Martha Stewart, in her         *
official capacity as Assessor for        *
Sebastian County; Frank Atkinson, in *
his official capacity as Collector for   *
Sebastian County; Linda Murry, in her *
official capacity as Treasurer for       *
Sebastian County, Arkansas; David        *
Hudson, in his official capacity as      *
County Judge for Sebastian County,       *
Arkansas; County of Sebastian; Gus       *
Wingfield, Arkansas State Treasurer; *
Fort Smith Public School System          *
Board; Jeannie Cole, in her official and *
individual capacity as member of the     *
Forth Smith School Board; David          *
Cordell, in his official and individual *
capacity as member of the Fort Smith *
School Board; Rick Hittner, in his       *
official and individual capacity as       *
member of the Fort Smith School           *
Board; Ann Dawson, in her official and *
individual capacity as member of the      *
Fort Smith School Board; Barbara          *
Hathcock, in her official and individual *
capacity as member of the Fort Smith *
School Board; Wyman R. Wade, in his *
official and individual capacity as       *
member of the Fort Smith School           *
Board; Yvonne Keaton-Martin, in her *
official and individual capacity as       *
member of the Fort Smith School           *
Board; University of Arkansas, at Fort *
Smith; City of Fort Smith, Arkansas;      *
Ray Thornton, individually and in his *
official capacity as a Justice of the     *
Arkansas Supreme Court; Betty Dickey, *
individually and in her official capacity *
as a Justice for the Arkansas Supreme *
Court; Robert Brown, in his individual *
and official capacity as a Justice of the *
Arkansas Supreme Court; Tom Glaze, *
in his individual and official capacity *
as a Justice of the Arkansas Supreme      *
Court; W. H. Arnold, in his individual *
and official capacity as a Justice of the *
Arkansas Supreme Court; Donald L.         *
Corbin, in his individual and official    *
capacity as a Justice of the Arkansas     *
Supreme Court; Annabelle Clinton          *
Imber, in her individual and official     *
capacity as a Justice of the Arkansas     *
Supreme Court; Jim Hannah, in his         *
individual and official capacity as a     *
Justice of the Arkansas Supreme Court; *
James Mitch Llewellyn,                    *
                                          *
              Appellees.                  *

                                        -2-
                                    ___________

                              Submitted: April 27, 2006
                                 Filed: May 5, 2006
                                  ___________

Before ARNOLD, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Buck D. Jones (Buck) appeals the district court’s1 dismissal of an action he and
his wife Robbie R. Jones, now deceased, brought under 42 U.S.C. §§ 1983 and 1985.
Having conducted de novo review of the record, see Gisslen v. City of Crystal, Minn.,
345 F.3d 624, 626-27 (8th Cir. 2003) (determination as to subject matter jurisdiction
is reviewed de novo), cert. denied, 541 U.S. 960 (2004), we conclude that the
Joneses’ illegal-exaction claim--the only claim Buck addresses in his brief, and thus
the only one before us--was barred under the Rooker-Feldman2 doctrine, see Exxon
Mobil Corp. v. Saudi Basic Indus. Corp., 125 S. Ct. 1517, 1521-22 (2005) (Rooker-
Feldman doctrine applies to cases brought by state-court losers complaining of
injuries caused by state-court judgments rendered before federal proceedings were
commenced, and inviting federal district courts to review and reject those judgments).
Accordingly, we affirm. See 8th Cir. R. 47B. We deny both the University of
Arkansas at Fort Smith’s motion for sanctions and Buck’s request to disqualify the
University’s counsel.
                       ______________________________




      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas, sitting by designation.
      2
       See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid.
Trust, 263 U.S. 413 (1923).

                                         -3-